Citation Nr: 1618887	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for migraine headache syndrome.

2.  Entitlement to an increased rating in excess of 40 percent for a lumbar strain with L4-5 radiculopathy.  

3.  Entitlement to an increased rating in excess of 30 percent for a spastic colon.

4.  Entitlement to a compensable rating for otitis media.

5.  Entitlement to a compensable initial rating for sinusitis.  

6.  Entitlement to an effective date earlier than December 8, 2006 for the 30 percent rating for spastic colon.  

7.  Entitlement to an effective date earlier than December 8, 2006 for the award of service connection for sinusitis.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma and, if so, whether service connection is warranted.  

9.  Entitlement to service connection for bladder disorder, to include as secondary to service-connected lumbar strain with L4-5 radiculopathy.  

10.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected spastic colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1980 and from February 1981 to February 1993.  


These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Veteran participated in a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  The Veteran also participated in a local hearing before the Decision Review Officer (DRO) in Jackson, Mississippi.  A transcript of the hearing is associated with the claims folder.

The Board notes that the issue of entitlement to service connection for bladder disorder was previously characterized as whether new and material evidence has been received to reopen the claim of entitlement to service connection for bladder disorder.  In this respect, a November 2008 rating decision denied entitlement to service connection for bladder problems.  The rating decision stated that the VA medical treatment records were negative for treatment and there was no medical evidence showing a bladder condition associated with the Veteran's service-connected lumbar strain.  However, in correspondence received by VA in March 2009, within one year of notification of the November 2008 rating decision, the Veteran stated that she enclosed documentation regarding her bladder claim.  The private medical treatment records received by VA in March 2009 indicated treatment for urinary incontinence.  As the records noted treatment for urinary incontinence, the Board finds that new and material evidence was received within a year of the November 2008 rating decision and the decision did not become final.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).  Thus, the current appeal stems from the November 2008 rating decision and new and material evidence is not required to review the issue.  The issue has been recharacterized as shown on the title page of this decision.  

The issues of entitlement to a compensable initial rating for sinusitis, entitlement to service connection for asthma, and entitlement to service connection for bladder disorder, to include as secondary to service-connected lumbar strain with L4-5 radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2016 hearing, the Veteran withdrew the issues of entitlement to an increased rating in excess of 50 percent for migraine headache syndrome, entitlement to an increased rating in excess of 40 percent for lumbar strain with L4-5 radiculopathy, entitlement to an increased rating in excess of 30 percent for spastic colon, entitlement to a compensable rating for otitis media, and entitlement to an effective date earlier than December 8, 2006 for the assigned 30 percent rating for spastic colon.  

2.  An unappealed June 1994 rating decision denied service connection for asthma; relevant evidence was not received within the one-year period following notification of the decision and the Veteran did not appeal the decision. 

3.  Evidence received since the June 1994 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for asthma.  

4.  The evidence is in equipoise as to whether the Veteran's hemorrhoids had their onset in active service.  

5.  There was no formal or informal claim for sinusitis received by VA prior to December 8, 2006. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to entitlement to an increased rating in excess of 50 percent for migraine headache syndrome are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
2.  The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 40 percent for lumbar strain with L4-5 radiculopathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
3.  The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 30 percent for spastic colon are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
4.  The criteria for withdrawal of the issue of entitlement to a compensable rating for otitis media are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
5.  The criteria for withdrawal of the issue of entitlement to an effective date earlier than December 8, 2006 for the assigned 30 percent rating for spastic colon  
are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The June 1994 rating decision, with respect to the denial of entitlement to service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
7.  New and material evidence having been received; the claim for entitlement to service connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

9.  The criteria for an effective date earlier than December 8, 2006 for the award of service connection for sinusitis are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the Board's action to reopen the claim for entitlement to service connection for asthma and the grant of service connection for hemorrhoids, discussion of VA's duties to notify and assist concerning these issues is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claim for an earlier effective date, the Veteran is appealing the effective date assigned to the award of service connection for sinusitis.  Once service connection has been granted, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  The notice requirements have been met.

Concerning the duty to assist, the claims folder contains the Veteran's identified VA medical treatment records and service medical treatment records.  As to the assignment of an earlier effective date, the pertinent facts in this case are not in dispute.  The Veteran has not reported that she filed a claim for service connection for sinusitis prior to the date of December 8, 2006.  An earlier effective date is based on the receipt of a claim by VA and additional records concerning her medical conditions would not be relevant.  Additionally, there is no reasonable possibility that VA medical examination or opinion would help to substantiate this claim as there is no legal basis for an earlier effective date of award.  The Veteran has not identified any additional evidence to substantiate the claim for an earlier effective date, and no further action is required to comply with the duty to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that she received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to an increased rating in excess of 50 percent for migraine headache syndrome, entitlement to an increased rating in excess of 40 percent for lumbar strain with L4-5 radiculopathy, entitlement to an increased rating in excess of 30 percent for spastic colon, entitlement to a compensable rating for otitis media, and entitlement to an effective date earlier than December 8, 2006 for the assigned 30 percent rating for spastic colon.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).

During her March 2016 hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to an increased rating in excess of 50 percent for migraine headache syndrome, entitlement to an increased rating in excess of 40 percent for lumbar strain with L4-5 radiculopathy, entitlement to an increased rating in excess of 30 percent for spastic colon, entitlement to a compensable rating for otitis media, and entitlement to an effective date earlier than December 8, 2006 for the assigned 30 percent rating for spastic colon.  The statement was made on the record during the hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to the issues.  As the Board consequently does not have jurisdiction to review the issues, they are dismissed.

New and Material Evidence- Asthma

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A June 1994 rating decision, in part, denied entitlement to service connection for asthma.  A June 1994 VA notice letter advised the Veteran of the rating decision and included VA Form 4107, notifying the Veteran of her appellate rights.  Relevant evidence was not received within the one-year period from the notification of the June 1994 rating decision and the Veteran did not appeal the decision.  The June 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The June 1994 rating decision denied the Veteran's claim for service connection because the service medical treatment records only reflected a history of asthma provided by the Veteran and there were no clinical or objective results to support a diagnosis of asthma.  The evidence associated with the claims folder at the time of the June 1994 rating decision included the Veteran's service medical treatment records and an April 1993 VA medical examination report.  

Evidence associated with the claims folder since the June 1994 final rating decision includes the Veteran's statements and testimony, VA examination reports, private medical treatment records, VA medical treatment records, and lay statements.  The Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for asthma.  A VA medical treatment record dated in April 2013 shows that the Veteran has a diagnosis of asthma.  The evidence is "new" as it was not associated with the record at the time of the June 1994 rating decision.  The evidence is "material" because it indicates that the Veteran has a current disability, diagnosed as asthma, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received and the claim for entitlement to service connection for asthma is reopened.  However, additional development is required prior to adjudication of the service connection issue.

Service Connection for Hemorrhoids

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The evidence shows that the Veteran has a current disability.  VA medical treatment records show diagnoses of hemorrhoids.

Concerning an in-service injury or disease, a May 1990 service medical treatment record indicated the presence of hemorrhoids.  

Shortly after separation from active service in February 1993, an April 1993 general medical examination report shows that the Veteran had hemorrhoids.  An April 1996 record of personal history, completed by the Veteran, shows that she reported experiencing hemorrhoids in the last six months.  A March 2004 VA examination report shows that the Veteran had hemorrhoids.  The March 2004 VA examiner opined that it was more likely than not that the hemorrhoids were caused by the Veteran's irritable colon syndrome.  

The Veteran was also provided a VA medical examination in October 2010.  The examiner opined that it was "less likely as not" that the current hemorrhoids were related to the Veteran's hemorrhoids during active service.  The VA examiner stated that there was only one notation of hemorrhoids during active service and the Veteran was not seen until 2008 for hemorrhoids.  The Board assigns little probative value to the October 2010 VA examiner's opinion as the objective evidence shows the presence of hemorrhoids in April 1993, several months after the Veteran's separation from active service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

With respect to a relationship between the Veteran's hemorrhoids and the hemorrhoids noted during active service, the Board recognizes that there is no medical opinion as to a relationship between the two.  However, in light of a current diagnosis of hemorrhoids, the presence of hemorrhoids during active service, the notation of hemorrhoids on examination shortly after separation from active service, and the Veteran's competent and credible statements regarding the chronic nature of hemorrhoids since active service, the Board finds that the evidence supports a finding that the Veteran's hemorrhoids had their onset in active service.  38 C.F.R. § 3.303.  Service connection for hemorrhoids is granted.

Earlier Effective Date - Sinusitis

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The Court has found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran requests an effective date earlier than December 8, 2006 for the award of service connection for sinusitis.  She stated that she believes that she warrants an earlier effective date as she suffered with the sinus problems for many years prior to December 8, 2006.  A review of the claims folder shows that a claim for service connection for sinusitis was first received by VA on December 8, 2006.  There are no earlier documents or communication in the claims folder that may be construed as a formal or informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  In accordance with the applicable regulations concerning the assignment of effective dates, December 8, 2006 is the earliest date for the award of service connection for sinusitis.  See 38 C.F.R. § 3.400.   

The facts of this case are not in dispute, and the law is dispositive.  Accordingly, the issue is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The issue of entitlement to entitlement to an increased rating in excess of 50 percent for migraine headache syndrome is dismissed.
 
The issue of entitlement to an increased rating in excess of 40 percent for lumbar strain with L4-5 radiculopathy is dismissed.
 
The issue of entitlement to an increased rating in excess of 30 percent for a spastic colon is dismissed.
 
The issue of entitlement to a compensable rating for otitis media is dismissed.  
 
The issue of entitlement to an effective date earlier than December 8, 2006 for the assigned 30 percent rating for a spastic colon is dismissed. 
 
New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to an effective date earlier than December 8, 2006, for the award of service connection for sinusitis is denied.


REMAND

Concerning the claim for a compensable initial rating for sinusitis, the Veteran was last provided a VA medical examination in February 2009.  An August 2015 compensation and pension exam request indicated that an examination was requested concerning the current severity of the Veteran's sinusitis.  Review of the record does not reflect whether such an examination was scheduled and/or completed.  In addition, during the hearing before the undersigned VLJ, the Veteran testified that she receives current treatment regarding her sinusitis and the most recent VA medical treatment records are dated in 2013.  Accordingly, if a VA examination was not completed in connection with the August 2015 request, a new VA examination must be scheduled.  In addition, updated VA medical treatment records must be requested.  

Next, the Veteran claims that her bladder disorder is related to her service-connected lumbar strain with L4-5 radiculopathy.  However, the evidence is unclear as to whether the Veteran has a bladder disorder related to the service-connected lumbar strain with L4-5 radiculopathy.  While the Veteran has complained of symptoms in connection with her service-connected disability, other treatment records indicate a relationship between the Veteran's urinary symptoms and urinary tract infections and uterine fibroids.  Further, an August 2015 compensation and pension exam request indicated that an examination was requested concerning the etiology of the bladder disorder.  Review of the record does not reflect whether the examination was scheduled and/or completed.  Accordingly, if a VA examination was not completed in connection with the August 2015 request, a new VA examination must be scheduled.  

Finally, a VA medical examination is required concerning the claim for service connection for asthma.  The evidence indicates that the Veteran has a current diagnosis of asthma.  With respect to an in-service injury or disease, the service medical treatment records show that the Veteran reported a history of asthma and she was prescribed Theo-Dur during active service.  She also reported experiencing chronic symptoms since active service, which she is competent to do. See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet).  The Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Biloxi VAMC.  

2.  If an examination was not completed in connection with the August 2015 compensation and pension exam inquiry, schedule the Veteran for a VA examination to determine the current nature and severity of sinusitis.  The claims folder must be made available for review and the examiner must note that the claims folder was reviewed.  All indicated studies and tests must be completed.

The examiner must discuss the symptoms and manifestations of the Veteran's sinusitis.  The examiner must also describe the number of incapacitating episodes, requiring prolonged (lasting four to six weeks) antibiotic treatment; and non-incapacitating episodes, characterized by headaches, pain, and purulent discharge or crusting, the Veteran has had during 12-month increments since December 8, 2006.  

Rationale must be provided for any opinion reached.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's asthma.  The claims folder must be made available for review and the examiner must note that the claims folder was reviewed.  All indicated studies and tests must be completed.  Following an examination of the Veteran and review of the claims folder, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that any asthma was causally related to active service? 

Rationale must be provided for any opinion reached.

4.  If an examination was not completed in connection with the August 2015 compensation and pension exam inquiry, schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed bladder disorder.  The claims folder must be made available for review and the examiner must note that the claims folder was reviewed.  All indicated studies and tests must be completed.  Following an examination of the Veteran and review of the claims folder, the examiner must address the following:

a.  Is it at least as likely as not (50 percent probability or more) that any bladder disorder was causally related to active service? 

b.  Is it at least as likely as not (50 percent probability or more) that any bladder disorder was proximately due to or the result of the service-connected lumbar strain with L4-5 radiculopathy?

c.  Is it at least as likely as not (50 percent probability or more) that any bladder disorder was aggravated by the service-connected lumbar strain with L4-5 radiculopathy?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion reached.

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case to the Veteran. Provide an appropriate amount of time for response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


